DETAILED ACTION
In response to communications filed 04/12/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Correct the typographical error in line 11 of Claim 1 (“number of spatial streams one or more stations advertises…”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Zelst et al. (US 2017/0019306 A1) in view of Wong et al. (US 2022/0132301 A1) hereinafter “Van Zelst” and “Wong” respectively.

Regarding Claim 1, Van Zelst teaches A communications method, the method comprising:
receiving, at an access point (Van Zelst: paragraph 0059 & Fig. 3, access point (AP)), advertisements (Van Zelst: paragraph 0059 & Fig. 3 line 305, bandwidth support message to advertise support by the wireless device) from a plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, wireless devices), said advertisements including a first advertisement from a first station (Van Zelst: paragraph 0059 & Fig. 3, receiving bandwidth support message from first wireless device) in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices), said first advertisement indicating a first maximum number of spatial streams supported by the first station (Van Zelst: paragraph 0039, bandwidth support message indicating maximum number of spatial streams supported by the first wireless device);
operating the access point to determine channel utilization (Van Zelst: paragraph 0060 & Fig. 3 block 310, AP selects a current bandwidth mode and restricts communications with the wireless device to only those modes supported);
determining, at the access point, to reduce the maximum supported number of spatial streams one or more stations advertises (Van Zelst: paragraph 0061 & Fig. 3, block 315, AP may adjust the number of MIMO spatial streams), said one more stations being stations in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices).
Van Zelst fails to explicitly teach reducing the maximum supported number of spatial streams based on a result of comparing the determined channel utilization to the channel utilization threshold.  However, Wong from an analogous art similarly teaches selecting a minimum configuration to lower number of spatial streams for accommodating communication loads between a mobile device and an access point (Wong: paragraph 0069).  Thus, Wong similarly reduces spatial streams based on communication load or channel utilization compared to minimum or preferred configurations or threshold to accommodate the communications.

Regarding Claim 2, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operating the access point to instruct the first base station to advertise, in a re-advertisement from the first station, a lower maximum number of supported spatial streams than the first number that was originally advertised (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 3, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches wherein the lower maximum number of supported spatial streams is a second maximum number of spatial streams which is lower than the first maximum number of spatial streams (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode), and
wherein the method further comprises:
operating the access point to allocate: i) the second maximum number of spatial streams or ii) a number of spatial streams less than the second maximum number of spatial streams to the first station (Van Zelst: paragraph 0063, i.e.  AP may select to use the 80 MHz channel bandwidth (e.g., with a maximum of up to four spatial streams) for a first packet and then may switch to another bandwidth mode, such as the 80+80 MHz (e.g., with a maximum of up to two spatial streams).

Regarding Claim 4, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operating the access point to communicate with the first station using the allocated number of spatial streams, said allocated number of spatial streams being less than the actual maximum number of spatial streams supported by the first station (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 5, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches wherein channel utilization is expressed as a percentage (Wong: paragraph 0069, select minimum configuration parameters sufficient to accommodate expected communication loads).  Examiner recites same reasoning to combine as presented in rejected claim 1.

Regarding Claim 6, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operating the access point to perform per station data throughput analysis (Van Zelst: paragraph 0060, AP  may determine a bandwidth mode to use to communicate with the wireless device); and
operating the access point to instruct multiple stations to advertise in a re-advertisement a lower maximum number of supported spatial streams than the number that was originally advertised (Van Zelst: paragraph 0059 & Fig. 3 line 305, bandwidth support message to advertise support by the wireless device(s)), said multiple stations being stations in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices), said first station being one of said multiple stations (Van Zelst: paragraph 0059 & Fig. 3, receiving bandwidth support message from first wireless device).

Regarding Claim 7, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches said step of operating the access point to instruct multiple stations includes operating the access point to send commands to each of said multiple stations to control said multiple stations to advertise lower maximum numbers of supported spatial streams (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 8, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches said access point receives said re-advertisement from the first station after transmission of said command to the first station, said re-advertisement being a response to said command commanding the first station to advertise said second maximum number (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 9, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operating the first station to receive a signal from the access point directing the first station to evaluate throughput metrics (Van Zelst: paragraph 0060, AP  may determine a bandwidth mode to use to communicate with the wireless device).

Regarding Claim 10, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operating the first station to determine the average data throughput for the first station when communicating with the access point (Van Zelst: paragraph 0060, AP  may determine a bandwidth mode to use to communicate with the wireless device).

Regarding Claim 11, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operating the first station to determine, based on the average data throughput the lower maximum number of spatial streams to advertise in the re-advertisement (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 12, Van Zelst teaches A communications system (Van Zelst: paragraph 0058 & Fig. 3,  wireless communication system), the system comprising:
an access point (Van Zelst: paragraph 0059 & Fig. 3, access point (AP)) supporting multiple spatial streams (Van Zelst: paragraph 0056, spatial streams supported by AP), the access point including:
a wireless receiver (Van Zelst: paragraph 0090 & Fig. 7, receiver); and
a first processor (Van Zelst: paragraph 0090 & Fig. 7, processor), said first processor configured to operate the access point to:
receive advertisements (Van Zelst: paragraph 0059 & Fig. 3 line 305, bandwidth support message to advertise support by the wireless device) from a plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, wireless devices), said advertisements including a first advertisement from a first station (Van Zelst: paragraph 0059 & Fig. 3, receiving bandwidth support message from first wireless device) in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices), said first advertisement indicating a first maximum number of spatial streams supported by the first station  (Van Zelst: paragraph 0039, bandwidth support message indicating maximum number of spatial streams supported by the first wireless device);
determine channel utilization (Van Zelst: paragraph 0060 & Fig. 3 block 310, AP selects a current bandwidth mode and restricts communications with the wireless device to only those modes supported);
determine to reduce the maximum supported number of spatial streams one or more stations advertises (Van Zelst: paragraph 0061 & Fig. 3, block 315, AP may adjust the number of MIMO spatial streams), said one more stations being stations in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices).
Van Zelst fails to explicitly teach reducing the maximum supported number of spatial streams based on a result of comparing the determined channel utilization to the channel utilization threshold.  However, Wong from an analogous art similarly teaches selecting a minimum configuration to lower number of spatial streams for accommodating communication loads between a mobile device and an access point (Wong: paragraph 0069).  Thus, Wong similarly reduces spatial streams based on communication load or channel utilization compared to minimum or preferred configurations or threshold to accommodate the communications.

Regarding Claim 13, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operating the access point to instruct the first base station to advertise, in a re-advertisement from the first station, a lower maximum number of supported spatial streams than the first number that was originally advertised (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 14, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches wherein the lower maximum number of supported spatial streams is a second maximum number of spatial streams which is lower than the first maximum number of spatial streams (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode), and
wherein said first processor is configured to:
allocate: i) the second maximum number of spatial streams or ii) a number of spatial streams less than the second maximum number of spatial streams to the first station (Van Zelst: paragraph 0063, i.e.  AP may select to use the 80 MHz channel bandwidth (e.g., with a maximum of up to four spatial streams) for a first packet and then may switch to another bandwidth mode, such as the 80+80 MHz (e.g., with a maximum of up to two spatial streams).

Regarding Claim 15, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operate the access point to communicate with the first station using the allocated number of spatial streams, said allocated number of spatial streams being less than the actual maximum number of spatial streams supported by the first station (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 16, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches wherein the channel utilization is expressed as a percentage (Wong: paragraph 0069, select minimum configuration parameters sufficient to accommodate expected communication loads).  Examiner recites same reasoning to combine as presented in rejected claim 12.

Regarding Claim 17, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches perform a per station data throughput analysis (Van Zelst: paragraph 0060, AP  may determine a bandwidth mode to use to communicate with the wireless device); and
control the access point to instruct multiple stations to advertise in a re-advertisement a lower maximum number of supported spatial streams than the number that was originally advertised (Van Zelst: paragraph 0059 & Fig. 3 line 305, bandwidth support message to advertise support by the wireless device(s)), said multiple stations being stations in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices), said first station being one of said multiple stations  (Van Zelst: paragraph 0059 & Fig. 3, receiving bandwidth support message from first wireless device.

Regarding Claim 18, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches operate the access point to send a command to the first station to advertise said second maximum number of spatial streams where said second maximum number of spatial streams is lower than said first maximum number of spatial streams (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode), as part of being configured to operate the access point to instruct one or more stations, said one more stations being stations in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices).

Regarding Claim 19, Van Zelst-Wong teaches the respective claim(s) as presented above and further teaches said first station supporting multiple spatial streams (Van Zelst: paragraph 0056, spatial streams supported by wireless device), said first station including:
a wireless receiver (Van Zelst: paragraph 0129 & Fig. 10, STA receiver); and
a second processor (Van Zelst: paragraph 0129 & Fig. 10, STA bandwidth selector) configured to:
operate the first station to receive a signal from the access point directing the first station to evaluate throughput metrics (Van Zelst: paragraph 0062,  informs the wireless device of the bandwidth mode to use to communicate with the AP); and
operate the first station to determine, based on average data throughput the lower maximum number of spatial streams to advertise in the re-advertisement (Van Zelst: paragraph 0061, i.e. AP may adjust the number of MIMO spatial streams used to two or four spatial streams dedicated to the current bandwidth mode).

Regarding Claim 20, Van Zelst teaches A non-transitory computer readable medium including computer executable instructions which when executed by a processor (Van Zelst: paragraph 0013, computer readable medium  for wireless communications storing computer executable code) control an access point (Van Zelst: paragraph 0059 & Fig. 3, access point (AP)),  supporting multiple spatial streams (Van Zelst: paragraph 0056, spatial streams supported by AP) to perform the steps of:
receiving, at an access point (Van Zelst: paragraph 0059 & Fig. 3, said access point (AP)), advertisements from a plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, wireless devices), said advertisements including a first advertisement from a first station (Van Zelst: paragraph 0059 & Fig. 3, receiving bandwidth support message from first wireless device) in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices), said first advertisement indicating a first maximum number of spatial streams supported by the first station (Van Zelst: paragraph 0039, bandwidth support message indicating maximum number of spatial streams supported by the first wireless device);
operating the access point to determine channel utilization (Van Zelst: paragraph 0060 & Fig. 3 block 310, AP selects a current bandwidth mode and restricts communications with the wireless device to only those modes supported);
determining, at the access point, to reduce the maximum supported number of spatial streams one or more stations advertises (Van Zelst: paragraph 0061 & Fig. 3, block 315, AP may adjust the number of MIMO spatial streams), said one more stations being stations in said plurality of stations (Van Zelst: paragraph 0058 & Fig. 3, said plurality of wireless devices).
Van Zelst fails to explicitly teach reducing the maximum supported number of spatial streams based on a result of comparing the determined channel utilization to the channel utilization threshold.  However, Wong from an analogous art similarly teaches selecting a minimum configuration to lower number of spatial streams for accommodating communication loads between a mobile device and an access point (Wong: paragraph 0069).  Thus, Wong similarly reduces spatial streams based on communication load or channel utilization compared to minimum or preferred configurations or threshold to accommodate the communications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Porat et al. (US 2022/0279465 A1) teaches a wireless communication device indicating the number of spatial streams the device can support (paragraph 0063).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            

/KHALED M KASSIM/           Primary Examiner, Art Unit 2468